DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 2/22/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claim 1 are acknowledged.
Claims 1-7 are currently pending and have been examined under the effective filing date of 6/29/2018.
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
Regarding page 5 of Applicant’s remarks, Examiner respectfully submits that the quoted portion of Example 46 concerning the dispensing of an effective amount of animal nutrients does not conceptually align with the optimization of inventory levels.  Further, the argument that the amended claim 1, “applying the safety stock limits to the populations of products, wherein applying the safety stock limits changes a timing associated with an ordering schedule…,” integrates the judicial exception to a practical application is not convincing where the Applicant relies on Example 46’s rationale.  Page 37 of Appendix 1 to the October 2019 Update: SME discusses limitation (d) adding a meaningful limitation to employ the 
Regarding page 6, Examiner does not agree that the use of directed evolution in genetic algorithms solves a fundamental problem in the functioning of computers.  While it is recognized that the Specification mentions controlling crossover to direct the speed or direction of evolution, Examiner is not convinced that improving on software systems solves a fundamental problem in the functioning of computers.
Regarding page 7, Examiner thanks Applicant for pointing out the benefits of the claimed invention as mentioned in the Specification.  Regarding the limitations claimed, Radhakrishnan discloses the grouping of products based on shared traits, but not wherein the one or more groupings are determined based on .

Claim Objections
Claim 1 is objected to because of the following informalities:  “determining one or more groupings… based on one or similarities” should be “based on one or more similarities” in order to improve clarity of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
  U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-5 are rejected under 35 U.S.C. 101. Step 1: the claim recites a method, which is a statutory process. Step 2A Prong 1: The claimed invention is directed to populating a first product genome from a population of products, determining groups of products where the groups are based on similarities between product traits; grouping products in close proximity to each other based on shared traits; receiving a safety stock objective; identifying at least 
Step 2A Prong 2: These judicial exceptions are not integrated into a practical application because the claim as a whole have no additional elements that integrate the judicial exception into a practical application.
Step 2B: The claim recites no additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 2 and 6-7 are rejected under 35 U.S.C. 101.  These claims are directed to limitations that serve to limit the modifying steps. These limitations are directed to the abstract idea of organizing human activity in the form of sales activities and behaviors, without significantly more.  Further, these claims are directed to the abstract idea of fundamental economic principles or practices, namely managing inventory, mitigating risk of inventory stockout and forecast accuracy, without significantly more. They describe different groups of inventory 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable by Radhakrishnan 2009, Optimizing Inventory Using Genetic Algorithm for Efficient Supply Chain Management, in view of Chuang et al. (Pub. No. US 2018/0276337 A1.)
Regarding Claim 1, Radhakrishnan discloses a method for handling a plurality of heuristics to establish safety stock limits using a genetic algorithm, comprising: 
populating a first product genome from a population of products (Radhakrishnan p.234, right column, 3rd full paragraph, study supplements the previous study that focuses only on a single product. In this study, we are considering the situation of multiple products and multiple members of the supply chain;) (Interpreting multiple products and members of the supply chain as a product genome.)
grouping one or more products in close proximity to each other based on shared traits (Radhakrishnan p.238, left column, 6th paragraph, offering ranks based on the calculated fitness to each of the prevailing chromosome. On the basis of this ranking, best chromosomes are selected for further proceedings;)
receiving a safety stock objective (Radhakrishnan p.234, right column, 3rd full paragraph, In order to minimize the total supply chain cost, the proposed approach clearly determines the most probable excess stock level and shortage level that are required for inventory optimization in the supply chain;) (Interpreting “excess stock level and shortage level required for inventory optimization” as the safety stock objective.)
identifying at least first and second products associated with the safety stock objective  (Radhakrishnan p.237, first column, 2nd full paragraph, The analysis flow is initiated by the selection of valid records. The validation of records are done over the records of past periods, for instance, we consider a record of ten years, from August 1997 to July 2007 as past year’s record set. The stock levels at the different supply chain members are held for different products, namely P1, P2, P3, P4, P5, P6 and P7.)
(Radhakrishnan p.236 right column, 2nd full paragraph, methodology analyses whether the stock level of the particular product needs to be in abundance in order to avoid shortage of the product or needs to be held minimal in order to minimize the holding cost;)
assigning a first product heuristic to the first product and a second product heuristic to a second product that defines at least one inventory policy from the product heuristics to each of the first product and the second product at random (Radhakrishnan p. 237 Fig. 3: Random individual generated for the genetic operation;) (p.237, right column, 2nd full paragraph, Each individual which is constituted by genes is generated with random values. Here, the chromosome of seven genes where the random values occupy each gene is generated along with the product representation. A random individual generated for the genetic operation is shown in the Fig. 3.)
applying each product heuristic associated with each of the first product and the second product (Radhakrishnan p.237 right column, 1st full paragraph, This will be carried out for each product and for every member of the chain. Then the data set is subjected to Genetic Algorithm;)
(Radhakrishnan p.238 right column, 2nd full paragraph, Thus obtained chromosome has the optimal information about stock levels of the corresponding members of a particular product;) 
applying the safety stock limits to the population of products, wherein applying the safety stock limits changes a timing associated with an ordering schedule of one or more of the population of products; (Radhakrishnan p.238 right column, 2nd full paragraph, From the information it can be concluded that the particular product and its corresponding stock levels play a significant role in the increase of supply chain cost. By controlling the stock level of that particular product in the upcoming periods, the supply chain cost can be minimized.)
analyzing historical stock supply data associated with the ordering schedule; and determining whether the safety stock limits achieve the safety stock objective  (Radhakrishnan p. 235 left column, top of page; The employed fitness function of the genetic algorithm is formulated in such a way that it will consider the past periods to determine the necessary stock level. The proposed approach of genetic algorithm predicts the optimum stock levels of the future by considering the stock levels of the past years such that the total supply chain cost will be maintained as minimum. ) by 
determining a value score; (Radhakrishnan p. 236 left column 2nd paragraph; Each chromosome is evaluated using a fitness function and a fitness value is assigned.)
wherein the objectives includes minimization of stockout and demand forecast accuracy, and (Radhakrishnan p.234, right column, 3rd full paragraph, In order to minimize the total supply chain cost, the proposed approach clearly determines the most probable excess stock level and shortage level that are required for inventory optimization in the supply chain;)
wherein a fitness function is configured to determine the value score. (Radhakrishnan p. 236 left column 2nd paragraph; Each chromosome is evaluated using a fitness function and a fitness value is assigned. Then, three different operators-selection, crossover and mutation-are applied to update the population.)
While Radhakrishnan discloses “our methodology is taking the responsibility here in determining the exact product that needs to be concentrated on and the amount of stock levels of the product to be maintained by the different members of the supply chain in page 236, right column, last paragraph, Radhakrishnan does not disclose determining one or more groupings of products, 
However, Radhakrishnan p. 237 left column last paragraph, discloses,  “If seven products have been considered for the analysis, the stock levels for the seven products at each member of the chain throughout the ten years period are considered as dataset as shown in the Table 1. In the valid record set selection, records having nil values are neglected and the records having positive or negative values are selected for the analysis. This can be done by means of clustering algorithms, extraction algorithms or by any of the data mining functions.”
Further, grouping like genes to control the outcome of genetic mutations is known in the art.  Chuang discloses in ¶0049 “The main concept of the WGCNA method is to cluster the genes and lncRNAs with similar expression patterns into a single module based on the hypothesis that genes and lncRNAs involved in the same functional pathway will have highly correlated expression values,” and in ¶0050 “To mimic the situation of radiotherapy in real patients, the survival fraction under 2Gy (SF2) was utilized, and the NCI-60 cell lines were dichotomized into radiosensitive (RS) and radioresistant (RR) groups based on the threshold of 0.4. A genetic algorithm (GA) was designed to select genes and lncRNAs with the highest prediction accuracy in the NCI-60 cell lines (As shown in FIG. 3.)” therefore 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Radhakrishnan with the known technique of gene clustering in Chuang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a more focused gene evolution.

Regarding Claim 3, Radhakrishnan as modified by Chuang discloses the method of claim 1, assigning the product heuristic byte to the first product genome further comprises assigning a gene to each product of the first product genome that specifies the product heuristic. (Radhakrishnan p.237 right column, 2nd and 3rd full paragraph,  Each individual which is constituted by genes is generated with random values. Here, the chromosome of seven genes where the random values occupy each gene is generated along with the product representation. A random individual generated for the genetic operation is shown in the Fig. 3. Each gene of the chromosome displayed in the Fig. 3 is the stock level of the product with that particular member. As for our three individuals, Individual1 deals with product 1, Individual 2 deals with product 4 and Individual 3 deals with product 5. So, the first individual P1 represents 2000 excess stocks in factory, 200 excess stocks in distribution center 1, shortage of 400 stocks in Distribution center 2 and so on. In such a manner the other individuals represent the product P4 and the product P5 .)

Regarding Claim 4, Radhakrishnan as modified by Chuang discloses the method of claim 1, further comprising: 
identifying a second product genome associated with the product heuristics (Radhakrishnan p.237 left column, 2nd full paragraph, If seven products have been considered for the analysis, the stock levels for the seven products at each member of the chain throughout the ten years period are considered as data set as shown in the Table 1.)
selecting one or more products at random (Radhakrishnan p.237 right column, 2nd full paragraph, Each individual which is constituted by genes is generated with random values.) 
associating each product of the one or more products with a product heuristic that comprises at least one inventory policy at random (Radhakrishnan p.237 left column, 2nd and 3rd full paragraph, Here, the chromosome of seven genes where the random values occupy each gene is generated along with the product representation. A random individual generated for the genetic operation is shown in the Fig. 3. Each gene of the chromosome displayed in the Fig. 3 is the stock level of the product with that particular member.)
switching the placement of the one or more products between the first product genome and the second product genome to create a recombined product genome, the each product being present in both the first product genome and the second product genome (Radhakrishnan p.238 left column, 1st full paragraph, Optimal chromosomes, or at least chromosomes which are near optimal, are permitted to breed and merge their datasets through one of the several techniques available in order to produce a new generation that will be better than the ones considered thus far.) and 
determining whether a new combination of product heuristics associated with the recombined product genome achieve the safety stock objective. (Radhakrishnan p.238 right column, 3rd full paragaph, In other words, at the end of each of the iteration, a best chromosome will be obtained. This will be included with the chromosomes for the next iteration. Eventually, we obtain an individual which is the optimal one among all the possible individuals.)


Regarding Claim 5, Radhakrishnan as modified by Chuang discloses the method of claim 1, further comprising: selecting a product at random (Radhakrishnan p.237 right column, 2nd full paragraph, Each individual which is constituted by genes is generated with random values.)
determining the product heuristic associated with the product; (Radhakrishnan 	p.237 left column, 2nd and 3rd full paragraph, Here, the chromosome of seven genes 	where the random values occupy each gene is generated along with the product 	representation. A random individual generated for the genetic operation is shown in 	the Fig. 3. Each gene of the chromosome displayed in the Fig. 3 is the stock level of 	the product with that particular member.) 
changing the product heuristic at random to create a mutated product; (Radhakrishnan p.238 right column, 2nd full paragraph, As in Fig. 5 we have chosen four mutation points Mp1, Mp2, Mp3 and Mp4. The mutation is done on the particular gene present at the Mutation points. This pointing of gene is done randomly. Hence, the four mutation points may point any of the seven genes.) and 
integrating the mutated product into the first product genome in place of the product  (Radhakrishnan p.238 left column, 1st full paragraph, Optimal chromosomes, or at least chromosomes which are near optimal, are permitted to breed and merge their datasets through one of the several techniques available in order to produce a new generation that will be better than the ones considered thus far.)

Regarding Claim 6, Radhakrishnan as modified by Chuang discloses the method of claim 1, wherein the safety stock objective is to minimize unsold inventory (Radhakrishnan p.238 right column, 3rd full paragraph, By controlling the stock level of that particular product in the upcoming periods, the supply chain cost can be minimized.) (minimizing unsold inventory by reasoning of p.238, right column, 2nd full paragraph, “The inventory and supply chain managers are mainly concerned about the estimation of the exact amount of inventory at each point in the supply chain free of excesses and shortages although the total supply chain cost is minimized. Owing to the fact that shortage of inventory yields to lost sales, whereas excess of inventory may result in pointless storage costs, the precise estimation of optimal inventory is indispensable.)

Regarding Claim 7, Radhakrishnan as modified by Chuang discloses the method of claim 4, further comprising updating the safety stock limits on a continuous and intermittent basis if the safety stock limits do not achieve the safety stock objective (Radhakrishnan p.238 right column, 3rd full paragraph, Thus obtained chromosome has the optimal information about stock levels of the corresponding members of a particular product…By controlling the stock level of that particular product in the upcoming periods, the supply chain cost can be minimized.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan in view of Chuang et al. (Pub. No. US 2018/0276337 A1,) and in further view of Kim et al. (Pub. No. US 2008/0162270 A1.)
Regarding Claim 2, Radhakrishnan as modified by Chuang discloses the method of claim 1.
Radhakrishnan does not disclose wherein the at least one inventory policy is selected from the group consisting of: a demand, a lead time, a service level, and a forecast error.
Kim discloses wherein the at least one inventory policy is selected from the group consisting of: a demand, a lead time, a service level, and a forecast error (Kim ¶0034, In step 413, DC/warehouse level policies may be established for RT (Review Time from last time the replenishment system was run), LT ( Lead Time from the order being cut to the delivery of product), PSD (Planned Sales Days, the amount of time the Effective Inventory should service the forecast demand), Replenishment Strategy, and Service Level. In step 415, forecast error is calculated comparing actual store Suggested Order Quantities (SOQs) to DC/warehouse forecast orders. Finally, in step 417, weekly forecasts are broken down to determine daily forecasts, calculate safety stock and SOQs. Safety Stock is the statistical risk stock needed to meet a certain service level for a given order quantity. The safety stock is a function of lead times, planned sales days, service level and forecast error.) (Planned sales days are interpreted as demand.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Radhakrishnan in order to compare historical and current demand data and utilize several methods to determine the best product demand forecast (Kim ¶0022,) thereby providing store/SKU level forecasting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Reddy et al. (Pub. No. US 2016/0371591) discloses using clustering algorithms to reduce items into similar groups or genomes.
Dania, W[ike] A[gustin] P[rima] (2010). Application of Genetic Algorithms in Inventory Management, Chapter 25 in DAAAM International Scientific Book 2010, pp. 245-258, B. Katalinic (Ed.), Published by DAAAM International, ISBN 
Li H, Jiang D. New model and heuristics for safety stock placement in general acyclic supply chain networks. Computers and Operations Research (2011), doi:10.1016/j.cor.2011.08.001.
Daniel, J. & Rajendran, Chandrasekharan. (2005). A simulation-based genetic algorithm for inventory optimization in a serial supply chain. International Transactions in Operational Research. 12. 101 - 127. 10.1111/j.1475-3995.2005.00492.x.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ANT/          Examiner, Art Unit 3687

	/MEHMET YESILDAG/                     Primary Examiner, Art Unit 3624